Citation Nr: 0400919	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for the cause of the veteran's 
death, has been received.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant is the veteran's surviving spouse.  The veteran 
died on July [redacted], 1995.

The veteran was in missing status from June 1944 to March 
1945 and had recognized guerrilla service from March 1945 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
declined to reopen the appellant's claim of service 
connection for the cause of the veteran's death.

The RO previously denied service connection for the cause of 
the veteran's death by October 1995 rating decision which 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  In its present adjudication, the RO 
addressed the matter of new and material evidence, which is 
necessary for the reopening of finally decided claims.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Regardless of RO action, however, the 
Board is legally bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of the appellant's claim.  Id.


FINDINGS OF FACT

1.  By October 1995 rating decision, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  

2.  The appellant was sent notice of the RO's decision by 
letter dated in November 1995 sent to her last known address.

3.  Evidence brought to VA's attention since the December 
1995 denial of service connection for the cause of the 
veteran's death is not potentially probative of the issue at 
hand and is not possibly so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence to warrant reopening the claim 
of service connection for the cause of the veteran's death 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing VCAA have been enacted.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001).

However, VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002)].  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
VCAA].

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  See Id. (discussing VA's duty to notify a 
claimant who had submitted a complete or substantially 
complete application).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  In this case, 
the RO undertook action that is consistent with the 
notification and assistance provisions of VCAA as it relates 
to new and material evidence claims, and then adjudicated the 
appellant's claim based on all the evidence of record.  In a 
September 2001 letter, the RO specifically outlined the 
regulations pertinent to the reopening of claims based on new 
and material evidence.  The RO again explained the matter of 
new and material evidence in the December 2001 rating 
decision and in the August 2002 statement of the case.  The 
RO notified the appellant of the evidence she is expected to 
obtain and which evidence VA will obtain.  See 38 U.S.C.A. § 
5103a; 38 C.F.R. § 3.159(b); see also Quartuccio, supra.  

Duty to Assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issue on appeal involve the matter of whether a previously 
denied claim may be reopened.  Under such circumstances, VA's 
duty to assist the appellant in the development of her claim 
is not triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  The appellant 
has not pointed to any evidence pertinent to the issue on 
appeal which exists and which has not been associated with 
his VA claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for the cause of the veteran's death has been 
developed in conformity with the spirit of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
issues on appeal.

Factual Background 

Service medical records did not indicate respiratory 
problems.

By May 1971 rating decision, the RO granted service 
connection for schizophrenia to which it assigned a 50 
percent disability rating and granted service connection for 
a head scar to which it assigned a noncompensable disability 
rating.  Service connection for pulmonary scarring was 
denied.

A January 1974 VA medical examination report reflects no 
observations or diagnoses pertinent to the respiratory 
system.

By February 1974 rating decision, the RO lowered the 
veteran's schizophrenia evaluation to 30 percent.  

On January 1975 VA medical examination report, the examiner 
noted no respiratory symptoms or diagnoses.

At an April 1996 hearing, the veteran provided no testimony 
pertinent to a respiratory disability or symptoms thereof.

Respiratory problems or diagnoses were not noted on June 1976 
VA medical examination report.

By November 1978 rating decision, the RO decreased the 
veteran's disability evaluation for schizophrenia to 10 
percent.  The 30 percent evaluation, however, was restored by 
January 1980 rating decision.

The veteran died on July [redacted], 1995.  On the death certificate, 
the cause of death was listed as respiratory arrest due to 
acute bronchial asthma.  

In August 1995, the appellant filed a claim of service 
connection for the cause of the veteran's death, and by 
October 1995 rating decision, the RO denied service 
connection for the cause of the veteran's death.  Notice of 
this decision was mailed the appellant in November 1995.  She 
did not file a timely appeal, and that decision became final.  
38 C.F.R. § 20.200, 20.201, 20.302, 20.1103.

In May 2001, the appellant again filed a claim of service 
connection for the cause of the veteran's death.  

In October 2001, the appellant submitted July 1995 medical 
records reflecting that the veteran was suffering from acute 
bronchial asthma.  She also submitted a copy of the veteran's 
death certificate.  In addition, she submitted an October 
2001 signed medical certificate indicating that the veteran 
received treatment for bronchial asthma in September 1991.  

By December 2001 rating decision, the RO denied service 
connection for the cause of the veteran's death.

In her January 2003 substantive appeal, the appellant 
indicated that the veteran's "sickness" must have been due 
to causes related to his service.

Discussion

As noted above, the appellant's claim of service connection 
for the cause of the veteran's death was previously denied in 
an October 1995 rating decision that became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001)]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly-
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is probative when it tends to prove, or 
actually proves an issue.  The third question is whether, in 
light of all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in October 1995. 

In this case, the additional evidence submitted after the 
initial rating decision consists of July 1995 medical 
notations reflecting that the veteran was suffering from 
acute bronchial asthma and an October 2001 medical 
certificate stating that the veteran received treatment for 
bronchial asthma in September 1991.  The appellant also 
submitted an additional copy of the veteran's death 
certificate.  Because the medical evidence enumerated above 
was not of record before the October 1995 rating decision, it 
is new within the meaning of applicable law and regulations.  
See Evans, 9 Vet. App. at 283.  The death certificate is not 
new as it was of record before the October 1995 rating 
decision.

After careful consideration of this new evidence, however, 
the Board finds that it is not material for it is not 
probative of the issue at hand, and there is no reasonable 
possibility that the outcome on the merits would be changed 
with regard to the issue on appeal.  Dolan v. Brown, 9 Vet. 
App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  The new 
evidence includes undisputed diagnoses of bronchial asthma 
but no indication that the veteran's bronchial asthma was 
related to service.  The new evidence, moreover, does not 
contribute to a more precise picture of the origin of the 
veteran's bronchial asthma, and for that reason, new and 
material sufficient to reopen the appellant's claim of 
service connection for the cause of the veteran's death 
remains denied.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  


ORDER

New and material evidence not having been received, the 
appellant's claim of service connection for the cause of the 
veteran's death remains denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



